Order entered January 14, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00772-CV

      DALLAS COUNTY HOSPITAL DISTRICT D/B/A PARKLAND HEALTH &
                     HOSPITAL SYSTEM, Appellant

                                                V.

                                ARNULFO ALEMAN, Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-09339

                                            ORDER
       The parties’ joint motion to stay appellate proceedings pending settlement is

GRANTED, and this appeal is removed from the submission docket.                    The parties are

ORDERED to file a proper motion to dismiss this appeal or a written notification of the status of

the settlement proceedings within sixty days of the date of this order. This appeal is ABATED

for sixty days, after which time the appeal will, if necessary, be resubmitted in due course.




                                                     /Michael J. O'Neill/
                                                     MICHAEL J. O'NEILL
                                                     PRESIDING JUSTICE